UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4684



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANTONIO NICHOLAS HILL,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(8:05-cr-01276-HFF)


Submitted: May 16, 2007                        Decided:   July 9, 2007


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David B. Betts, Columbia, South Carolina, for Appellant. Isaac
Louis Johnson, Jr., OFFICE OF THE UNITED STATES ATTORNEY,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Antonio Nicholas Hill was convicted by a jury of one

count of possession with intent to distribute fifty grams or more

of cocaine base, in violation of 21 U.S.C. § 841 (a)(1) and

(b)(1)(B)(2000).    He was sentenced to 240 months’ imprisonment.

Hill’s attorney has filed a brief in accordance with Anders v.

California,   386   U.S.   738   (1967),   concluding    there   are   no

meritorious issues for appeal but questioning whether the district

court erred in denying Hill’s motion to suppress evidence seized

pursuant to a search warrant.    Hill has filed a pro se supplemental

brief alleging there was insufficient evidence to support his

conviction and the Government’s 21 U.S.C. § 851 (2000) notice was

inadequate because it did not identify his prior conviction.

Finding no reversible error, we affirm.

     I.   Motion to Suppress

          Counsel contends the district court erred in denying

Hill’s motion to suppress drug evidence because the search warrant

was not supported by probable cause.         This court reviews the

factual findings underlying the denial of a motion to suppress for

clear error and its legal conclusions de novo.          United States v.

Johnson, 400 F.3d 187, 193 (4th Cir.), cert. denied, 126 S. Ct. 134

(2005).   The evidence is construed in the light most favorable to

the prevailing party below.      United States v. Seidman, 156 F.3d

542, 547 (4th Cir. 1998).


                                 - 2 -
            Probable cause is judged by an analysis of the totality

of the circumstances, weighed “not in terms of library analysis by

scholars, but as understood by those versed in the field of law

enforcement.”      Illinois v. Gates, 462 U.S. 213, 230, 232 (1983).

Probable   cause    means   that   there    is   a   “fair   probability   that

contraband or evidence of a crime will be found in a particular

place.”    Id. at 238.   The facts presented to the issuing judge need

only convince a person of reasonable caution that contraband or

evidence of a crime will be found at the place to be searched.

Texas v. Brown, 460 U.S. 730, 742 (1983).              Appellate courts pay

great deference to the district court’s findings of probable cause

in relation to warrants.      Gates, 462 U.S. at 236.

            While executing an arrest warrant on March 16, 2005,

arising from a prior drug buy from Hill’s residence, Sheriff’s

officers saw Hill look out the front window of his mobile home and

quickly move back into the mobile home.          As the officers knocked on

Hill’s front door and announced themselves several times, the

officers heard footsteps moving quickly through the mobile home and

a toilet flushing.     Because Hill did not come to the door and based

on the narcotics officers’ experience with drugs being disposed of

through toilets, the officers entered the mobile home, detained

Hill on the ground, and conducted a protective sweep to secure the

remainder of the mobile home.        No other individuals were located

during the sweep, but the officers saw in plain view that the


                                    - 3 -
toilet tank lid in the bathroom was ajar, there was water on the

bathroom floor, and there was a set of digital scales in the

kitchen.

            An application for a search warrant was prepared with

that information, including a recitation of Hill’s prior drug

related offenses and convictions.         A search warrant issued and was

executed that day.     During the search, the officers seized two

Crown Royal bags in the toilet tank containing fourteen plastic

bags of cocaine base, the digital scales from the kitchen counter,

sandwich bags consistent with those in which the cocaine was

packaged, and approximately $500 cash.                We find there was a

substantial basis to conclude that there was probable cause to

issue the search warrant for Hill’s mobile home on March 16, 2005.

      II.   Adequacy of § 851 Notice

            Hill argues in his pro se supplemental brief that the

Government’s 21 U.S.C. § 851 (2000) notice was inadequate because

it did not identify any prior convictions.                  To seek enhanced

penalties under 21 U.S.C. § 841(b)(1)(A) (2000), the Government

must file an information giving its notice to seek such penalties

prior to trial or the entry of a plea.           See 21 U.S.C. § 851 (2000).

The   Government   filed   an   §   851   notice    of   potential   increased

penalties listing Hill’s prior conviction as:              “[o]n July 9, 1998,

the    defendant    pleaded     guilty      to     seven     (7)   counts   of

manufacture/distribution of crack cocaine and received a term of


                                    - 4 -
imprisonment of seven (7) years and a fine of $25,000.00.”                We find

the Government gave Hill adequate notice by fully describing his

prior 1998 guilty plea conviction.

       III. Sufficiency of Evidence

             Hill   argues    in   his   pro    se   brief   that    there   was

insufficient evidence to sustain his conviction.              To determine if

there was sufficient evidence to support a conviction, this court

considers whether, taking the evidence in the light most favorable

to    the   Government,    substantial    evidence     supports     the   jury’s

verdict.      Glasser v. United States, 315 U.S. 60, 80 (1942).

Substantial evidence is “evidence that a reasonable finder of fact

could accept as adequate and sufficient to support a conclusion of

a defendant’s guilt beyond a reasonable doubt.”              United States v.

Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc).                  This court

reviews both direct and circumstantial evidence, and permits the

“government the benefit of all reasonable inferences from the facts

proven to those sought to be established.”                   United States v.

Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982). In resolving issues

of substantial evidence, this court does not weigh evidence or

reassess the factfinder’s assessment of witness credibility.                 See

United States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989).

             In order to prove Hill violated 21 U.S.C. § 841(a)(1),

the   Government    must     establish   that   he   knowingly      possessed   a

controlled substance with the intent to distribute it.                    United


                                     - 5 -
States v. Collins, 412 F.3d 515, 519 (4th Cir. 2005).                  Intent to

distribute may be inferred from quantities too large for personal

consumption,    Burgos,   94   F.3d    at     873,   or    “from   possession   of

drug-packaging paraphernalia,” United States v. Fisher, 912 F.2d

728, 730 (4th Cir. 1990).

          Hill was the only person at the mobile home where the

cocaine was found in the commode after officers had heard the

commode flush when attempting to execute an arrest warrant on Hill

for a previous drug offense.           Fourteen plastic sandwich bags of

cocaine base were found in the bathroom commode.               Plastic sandwich

bags of the same type used to package the cocaine were found in the

kitchen, along with digital scales.                  We thus find there was

sufficient evidence for a jury to find beyond a reasonable doubt

that Hill was guilty of possession with intent to distribute

cocaine base.

          Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.                Accordingly, we affirm

Hill’s conviction and sentence.         This court requires that counsel

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review.                     If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                Counsel’s motion must

state that a copy thereof was served on the client.                  We dispense


                                      - 6 -
with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 7 -